Citation Nr: 0603108	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
schizophrenia.  

In March 1977, a rating decision of the Winston-Salem, North 
Carolina RO denied service connection for schizophrenia.  At 
that time, the veteran had never filed a claim for 
schizophrenia, and did not do so until May 2001.  The claim 
that was received in May 1976 only raised the issue of 
entitlement to service connection for headaches; however, the 
RO on its own initiative, raised the issue of entitlement to 
service connection for schizophrenia.  Since the veteran did 
not intend to raise a claim for entitlement to service 
connection for schizophrenia at that time, he was deprived of 
the opportunity to provide evidence and information that 
would have supported such a contention.  Based on the 
foregoing, the claim received in May 2001 was an original 
claim for service connection.  

In May 2003, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record in the claims folder.  

In March 2004, the Board remanded the instant claim for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and further development of the claim.  

This case is now ready for appellate review.  




FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for service connection for 
schizophrenia has been developed and obtained.  

2.  There were no findings, treatment, or diagnosis, of 
schizophrenia in service or within one year of service 
discharge.   

3.  There is no competent medical evidence indicating that 
the veteran's currently diagnosed schizophrenia is related to 
service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in August 2001 and March 2004 to submit 
substantiating information, and was informed of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letters also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA informed the claimant what he needed to show for a service 
connection claim.  Apart from the letters, the rating 
decision on appeal, together with the statement of the case, 
and the supplemental statement of the case, adequately 
informed the claimant of the type of evidence needed to 
substantiate his claim, as well as provided him with 
additional opportunities to submit further evidence.  
Although the initial rating decision and statement of the 
case discussed the claim as if it were a new and material 
evidence case to reopen, and the veteran's claim is an 
original claim for service connection, the Board remanded the 
claim in March 2004, and a supplemental statement of the case 
dated in December 2005, further and adequately informed the 
veteran of the evidence necessary to substantiate his claim.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
This was accomplished in this case.  The Board notes that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth in the Board remand of March 2004 and 
the subsequent December 2005 supplemental statement of the 
case.  The record is not incomplete due to VA action or 
inaction with respect to VCAA notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  The veteran claimed that he was treated by VA 
from 1975 to 2005 and those records were sought.  However, no 
VA records from 1975 to 1995 were located and therefore, not 
reviewed.  He was given the opportunity to locate additional 
records , and he did not.  Records from 1995 to 2005 were 
obtained and reviewed.  He was offered the opportunity to 
testify before the undersigned Veterans Law Judge, at a 
Travel Board hearing in May 2003, and he did so.  The 
claimant has not identified any additional evidence pertinent 
to his claim not already of record, or attempted to be 
located, or requested by VA.  There are no known additional 
records to obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Service Connection

The veteran claims that service connection is warranted for 
schizophrenia based upon service incurrence.  He maintains 
that he exhibited the signs and symptoms of schizophrenia 
during basic training, and was ignored and never diagnosed.  
He also indicates that within one year of service discharge, 
he was hospitalized and diagnosed with his condition that he 
now has presently.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain diseases, 
including psychosis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

A review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for schizophrenia.  Service medical records make no findings, 
treatment, or diagnosis of schizophrenia or any psychiatric 
disorder in service.  While in service, he did complain of 
and receive treatment for headaches.  Clinical evaluation on 
separation examination in September 1975 found the veteran to 
be psychiatrically normal.  

After service, the veteran was seen at the Wilson Memorial 
Hospital in January 1977.  He was sent to the Emergency Room 
and admitted after having been to the police three times 
where he gave a history of having had something to drink.  He 
was not drunk, but claimed that someone had put something in 
his drink that caused him to become afraid of his whereabouts 
and what he was going to do.  After several days of 
treatment, it was determined that the veteran had some type 
of psychotic process.  He was medicated and remained 
hospitalized for 8 days, wherein he recovered to the point 
that it was thought safe to discharge him.  The final 
diagnosis was schizophrenia, paranoid state.  

Throughout the years, the veteran has been treated for 
alcohol dependency, anxiety, depression, and schizophrenia.  
However, none of these disorders has been associated with his 
military service.  He also was granted social security 
disability benefits for affective/mood disorders.  

In April 2002, statements from the veteran's siblings were 
submitted to VA on behalf of his claim.  They indicated, in 
pertinent part, that the veteran was a different person when 
he returned home from military service.  They indicated that 
they believed that the military had something to do with the 
change in his behavior.  

In May 2003, the veteran testified at a Travel Board hearing 
before the undersigned VLJ.  He testified that he had the 
onset of schizophrenia shortly after he began basic training.  
He stated that he attempted to talk to someone regarding his 
condition, and was told that it was something he had to live 
with.  He claimed that at that time, he heard voices and 
wanted to hurt himself.  He also testified that the winter 
after discharge, in 1975 or 1976, he was hospitalized at a 
private facility in North Carolina and then was diagnosed 
with schizophrenia.  

Pursuant to the Board's remand in March 2004, attempts were 
made to locate medical records on behalf of the veteran's 
claim.  Wilson-Greene Mental Health Services was contacted 
and informed VA that the veteran had never been treated at 
their facility.  Records from Wilson Memorial Hospital were 
again sought, and again, the initial records of diagnosis for 
schizophrenia and treatment at this facility were noted to 
have begun in January 1977, more than a year after service 
discharge.  VA outpatient treatment records were sought and 
none for the period of 1975 to 1995 were located.  Medical 
records from 1995 to 2005 showed the veteran was treated for 
alcohol dependency and schizophrenia.  

Given the absence of any psychiatric findings or complaints 
in service and no diagnosis or indication of a psychosis 
within one year of service discharge, a basis upon which to 
establish service connection for schizophrenia has not been 
presented.  Furthermore, the veteran's contention and those 
of his siblings, regarding the cause of his disability is not 
probative, since as laypersons they are not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the appeal is denied.  


ORDER

Service connection for schizophrenia is denied.  





____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


